Order filed November 24, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00674-CV
                                 ____________

                           LAURIE POE, Appellant

                                       V.

                OMNI FLOW COMPUTERS, INC., Appellee


                   On Appeal from the 11th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-33603

                                  ORDER

      This is an appeal from a judgment signed June 23, 2015. The notice of
appeal was due July 23, 2015. See Tex. R. App. P. 26.1. Appellant, however, filed
her notice of appeal on August 5, 2015, a date within 15 days of the due date for
the notice of appeal. A motion for extension of time is necessarily implied when
the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                  PER CURIAM




                                         2